                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRENCE ANTONIO BUCHANAN, II,

          Plaintiff,                                           OPINION & ORDER
    v.
                                                             Case No. 18-cv-531-wmc
 DEPUTY SHERIFF JOHN DOE (1-3),

          Defendants.


         Pro se plaintiff Terrence Antonio Buchanan, II, is proceeding in this lawsuit against

three John Doe defendants, on claims that on July 6, 2016, they failed to provide his

inhaler when he needed it, and then used excessive force against him in extracting him

from his cell. The court set August 2, 2019, as plaintiff’s deadline to file an amended

complaint naming those Doe defendants. That deadline has passed, and Buchanan has

not filed anything with the court identifying the Doe defendants, nor has he contacted the

court seeking an extension of that deadline. However, on July 1, 2019, Buchanan filed a

letter that appears to be intended for defense counsel, in which he requests a number of

items, including reports related to July 6, 2016, incident. While Buchanan should have

sent this request directly to defense counsel, this filing suggests that he may be making an

effort to identify the Doe defendants.       Accordingly, the court will give Buchanan an

additional three weeks, until September 10, 2019, to file an amended complaint

identifying the Doe defendants. If Buchanan misses this deadline, absent good cause for

that failure, the court will dismiss this case without prejudice.
                                      ORDER

      IT IS ORDERED that plaintiff Terrence Buchanan has until September 10, 2019,

to file an amended complaint identifying the Doe defendants. If Buchanan misses this

deadline, the court will dismiss his claims without prejudice.




      Dated this 20th day of August, 2019.

                                       BY THE COURT:

                                       /s/

                                       WILLIAM M. CONLEY
                                       District Judge




                                             2
